DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This Office Action is in response to the amendments filed on 11/23/2021.
Applicant’s amendments filed 11/23/2021 have been fully considered and reviewed by the examiner. The examiner notes the amendment of claims 1, 3-8, 10-13, 15-19, and 21.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8, 10-19, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over US 2017/0062564 to Zhou in view of Liaw (US 2020/0105889), Cho et al. (US 2010/0059807, hereinafter Cho) and Ernst et al. (US Patent No. 7,518,195, hereinafter Ernst) (the reference US 2005/0169096 by Lee et al. is presented as evidence, hereinafter Lee).
With respect to Claim 1, Zhou discloses a semiconductor device (Zhou, Fig. 2, ¶0002-¶0003, ¶0008-¶0019, ¶0069-¶0122), comprising:
       a well region (e.g., 211) (Zhou, Fig. 2, ¶0069, ¶0076, ¶0077, ¶0081) in a substrate (e.g., 20);
       an impurity region (e.g., 231) (Zhou, Fig. 2, ¶0069, ¶0076, ¶0077) in the well region (e.g., 211);
       a first active fin (e.g., 232) (Zhou, Fig. 2, ¶0069, ¶0070, ¶0076, ¶0077) on the impurity region (e.g., 231);
       a second active fin (e.g., 212) (Zhou, Fig. 2, ¶0069, ¶0070, ¶0076, ¶0077) on the well region (e.g., 211); and

      the substrate (e.g., the substrate 20 includes the second region 221 having the same conductivity type as the third region 231) (Zhou, Fig. 2, ¶0069, ¶0076, ¶0077, ¶0081) and the impurity region (e.g., 231) include impurities having a first conductivity type (e.g., P-type),
      the well region (e.g., 211) (Zhou, Fig. 2, ¶0069, ¶0076, ¶0077) includes impurities having a second conductivity type (e.g., N-type) different from the first conductivity type,
      the first active fin (e.g., 232) includes a plurality of first semiconductor patterns (e.g., two semiconductor fins 232) (Zhou, Fig. 2, ¶0069, ¶0070), and
     the plurality of first semiconductor patterns (e.g., two semiconductor fins 232) include impurities (e.g., dopant implantation is performed on the first active fins and the corresponding region 231 to form an emitter region of the first conductivity type, that is P-type) (Zhou, Fig. 2, ¶0069, ¶0070, ¶0084, ¶0087) having the first conductivity type (e.g., P-type).
Further, Zhou does not specifically disclose that (1) a connection pattern penetrating the second active fin; (2) wherein the first active fin includes a plurality of first semiconductor patterns and a plurality of first sacrificial patterns that are alternatively stacked in a direction perpendicular to a top surface of the substrate, and the plurality of first semiconductor patterns and the plurality of first sacrificial patterns include impurities having the first conductivity type.
Regarding (1), Liaw teaches a semiconductor device (200) (Liaw, Figs. 3, 37, ¶0002, ¶0017-¶0022, ¶0026, ¶0028, ¶0032-¶0033, ¶0061-¶0073) comprising a plurality of gates to improve gate control by increasing gate-channel coupling, and a channel region including multiple vertically stacked active patterns (e.g., 210A, nanostructures, nanosheets, or nanowires), wherein vertically stacked active patterns (e.g., 210A) are formed on a well region e.g., 202P and 202N) (Liaw, Figs. 3, 37, ¶0021) formed in a substrate (201), and a contact structure (260/230) (Liaw, Figs. 3, 37, ¶0061-¶0062, ¶0068, ¶0072) to a well region (e.g., 202P and 202N) is formed such that a connection pattern (e.g., 260/230) penetrates vertically stacked active patterns (e.g., 210A) and directly contacts at least the top semiconductor layer so 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the semiconductor device of Zhou by forming contact structures to a well region by penetrating the second active patterns as taught by Liaw to have a connection pattern penetrating the second active fin in order to provide improved semiconductor device including a plurality of contact structures with reduced parasitic resistance and to increase the on-current, and thus to improve the performance of the semiconductor device (Liaw, ¶0002, ¶0018, ¶0072-¶0073).
Regarding (2), Cho teaches forming a semiconductor device (Cho, Fig. 13E, ¶0003, ¶0005, ¶0007-¶0011, ¶0031-¶0049) that comprises a semiconductor fin protruding from the substrate in a first direction, wherein the active fin includes a plurality of active patterns arranged in the first direction, and separated from each other by the plurality of support patterns to form a three-dimensional structure to increase the density of the integrated circuit with smaller transistors while maintaining the improved performance of the transistors; specifically, the active fin includes a plurality of semiconductor patterns (e.g., 121/126) (Cho, Fig. 13E, ¶0032, ¶0033, ¶0046-¶0048) and a plurality of first sacrificial patterns (112/117 in Figs. 12B-12C or 122/127 in Fig. 13E) that are alternatively stacked in a direction perpendicular to a top surface of the substrate (100).
Further, Ernst teaches forming a field effect transistor comprising a plurality of channels (Ernst, Fig. 6A, Col. 1, lines 7-8; Col. 2, lines 54-67; Col. 3, lines 1-51; Col. 5, lines 1-4; Col. 6, lines 65-67; Col. 7, lines1-57; Col. 10, lines 5-25) arranged in a direction perpendicular to a surface of the substrate, wherein the plurality of channels is made of a stack of alternating bars based on different semiconductor materials or different dopings (e.g., N-type or P-type doped silicon-based layers); specifically, the stack includes a plurality of first semiconductor materials, such as silicon, SiGe, optionally doped, and  a plurality of second semiconductor materials, such as Si, SiGe, optionally doped  (Ernst, Fig. 6A, Col. 3, lines 52-63); and capable of providing a mechanical support and electrical conduction to form a single transistor channel and a having a profile to improve control of the conduction of the channels, the speed operation and consumption of the transistor, and also to improve integration density on the integrated circuit.

Thus, a person of ordinary skill in the art would recognize that using the stack of Ernst including an alternation of doped Si and SiGe bars would be advantageous to provide improved semiconductor device with improved control of the conduction of the channels, and improved integration density on the integrated circuit; and that forming the stacks including alternating bars based on different semiconductor materials, such as, P-doped Si/SiGe layers (P-doped-SiGe/P-doped-Si) or N-doped Si/SiGe layers (N-doped-SiGe/N-doped-Si) would be advantageous in forming CMOS devices because of similar etch selectivity ratios of such stacks.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the semiconductor device of Zhou by forming a first active fin as a stack of alternating bars based on different semiconductor materials as taught by Ernst, wherein the stack includes doped semiconductor materials (e.g., P-doped-SiGe/P-doped-Si or N-doped-SiGe/N-doped-Si) to have the semiconductor device, wherein the first active fin includes a plurality of first semiconductor patterns and a plurality of first sacrificial patterns that are alternatively stacked in a direction perpendicular to a top surface of the substrate, and the plurality of first semiconductor patterns and the plurality of first sacrificial patterns include impurities having the first conductivity type in order to provide improved semiconductor device with improved control of the conduction of the channels, and also to improve the speed operation and consumption of the transistor, and integration density on the integrated circuit (Ernst, Col. 1, lines 7-8; Col. 2, lines 29-31; Col. 3, lines 8-51; Col. 5, lines 1-4; Col. 10, lines 5-25).
Regarding Claim 2, Zhou in view of Liaw, Cho, and Ernst discloses the semiconductor device of claim 1. Further, Zhou does not specifically disclose that the connection pattern includes impurities having the second conductivity type. However, Liaw teaches forming a contact structure (260/230) (Liaw, Figs. 3, 37, ¶0061-¶0062, ¶0068, ¶0072) to a well region (e.g., 202P and 202N) that penetrates vertically stacked active patterns (e.g., 210A), wherein the contact structure (260/230) includes a semiconductor connection pattern (260) including material and dopants (Liaw, Fig. 37, ¶0062, ¶0072) to achieve the desired tensile 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the semiconductor device of Zhou/Liaw/Cho/Ernst by forming a plurality of contact structures to a well region by penetrating the second active patterns and including semiconductor portion having dopants as taught by Liaw to have the connection pattern that includes impurities having the second conductivity type in order to achieve the desired tensile or compressive stress in the channel region, and to provide improved semiconductor device including a plurality of contact structures with reduced parasitic resistance and to increase the on-current, and thus to improve the performance of the semiconductor device (Liaw, ¶0002, ¶0018, ¶0062, ¶0072-¶0073).
Regarding Claim 3, Zhou in view of Liaw, Cho, and Ernst discloses the semiconductor device of claim 2. Further, Zhou does not specifically disclose that the second active fin includes a plurality of second semiconductor patterns that are spaced apart from each other in the direction perpendicular to the top surface of the substrate, and the connection pattern penetrates the plurality of second semiconductor patterns and is connected to the well region. However, Cho teaches forming a semiconductor device (Cho, Fig. 13E, ¶0003, ¶0005, ¶0007-¶0011, ¶0031-¶0049) that comprises a semiconductor fin protruding from the substrate in a first direction, wherein the active fin includes a plurality of active patterns arranged in the first direction, and separated from each other by the plurality of support patterns to form a three-dimensional structure to increase the density of the integrated circuit with smaller transistors while maintaining the improved performance of the transistors; specifically, the active fin includes a plurality of semiconductor patterns (e.g., 121/126) (Cho, Fig. 13E, ¶0032, ¶0033, ¶0046-¶0048) that are spaced apart from each other in a direction perpendicular to a top surface of the substrate (100), and a connection pattern (190) that penetrates the plurality of semiconductor patterns and is connected to the doped region (171a) of the substrate (100).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the semiconductor device of Zhou/Liaw/Cho/Ernst by forming the second active fin of Zhou as a semiconductor fin of Cho including a plurality of active patterns arranged in the first 
Regarding Claim 4, Zhou in view of Liaw, Cho, and Ernst discloses the semiconductor device of claim 3. Further, Zhou discloses a plurality of first contacts (27’) (Zhou, Fig. 2, ¶0078, ¶0079, ¶0112-¶0120); and an interlayer dielectric layer (28) between the plurality of first contacts (27’), but does not specifically disclose that a plurality of first contact plugs connected to the first active fin; a second contact plug connected to the connection pattern; and a plurality of gate structures that run across the second active fin, 2Atty. Dkt. No. 8947-001491-USwherein the second contact plug is between the plurality of gate structures.
However, Liaw teaches a semiconductor device comprising a first active region (210B) (Liaw, Figs. 3, 37, ¶0028, ¶0072) and a second active region (210A), and a plurality of first contact plugs (e.g., 230) connected to the first active region (e.g., 210B), and a second contact plug (230) connected to the connection pattern (260) (Liaw, Fig. 37, ¶0062, ¶0072) penetrating the second active patterns of the second active region (210A), and a plurality of gate structures (255) (Liaw, Figs. 3, 37, ¶0038-¶0041, ¶0072) to improve gate control by increasing gate-channel coupling, the gate structures (255) run across the second active region (210A), 2Atty. Dkt. No. 8947-001491-US wherein the second contact plug (230) is between the gate structures (255).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the semiconductor device of Zhou/Liaw/Cho/Ernst by forming contact structures to a well region by penetrating the first active patterns and the second active patterns and including semiconductor portion having dopants as taught by Liaw to have a plurality of first contact plugs connected to the first active fin; a second contact plug connected to the connection pattern; and a plurality of gate structures that run across the second active fin, 2Atty. Dkt. No. 8947-001491-US wherein the second contact plug is between the plurality of gate structures in order to provide improved semiconductor device including a plurality of gates 
Regarding Claim 5, Zhou in view of Liaw, Cho, and Ernst discloses the semiconductor device of claim 4. Further, Zhou does not specifically disclose that each of the plurality of gate structures includes, a gate electrode that runs across the second active fin, and a plurality of gate spacers on lateral surfaces of the gate electrode, lateral surfaces of the plurality of first contact plugs are in contact with the interlayer dielectric layer, and lateral surfaces of the second contact plug are in contact with the plurality of gate spacers. However, Liaw teaches forming a plurality of contact structures (e.g., 230/260) (Liaw, Fig. 37, ¶0072), and a plurality of gate structures (255) (Liaw, Figs. 3, 37, ¶0038-¶0041, ¶0072) to improve gate control by increasing gate-channel coupling, wherein each of the gate structures (255) includes, a gate electrode that runs across the second active region (210A), and a plurality of gate spacers (220) on lateral surfaces of the gate electrode, lateral surfaces of the first contact plugs (230) are in contact with the interlayer dielectric layer (225), and lateral surfaces of the second contact plug (e.g., the upper portion 260U of the contact structure) are in contact with the gate spacers (220), and wherein the contact structures (e.g., 260U) directly contacts at least the top semiconductor layer (210A) so as to reduce parasitic resistance and to increase the on-current, and thus to improve the performance of the semiconductor device.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the semiconductor device of Zhou/Liaw/Cho/Ernst by forming a plurality of gate structures and a plurality of contact structures to a well region by penetrating the active patterns and including a semiconductor portion as taught by Liaw to have each of the plurality of gate structures includes, a gate electrode that runs across the second active fin, and a plurality of gate spacers on lateral surfaces of the gate electrode, lateral surfaces of the plurality of first contact plugs are in contact with the interlayer dielectric layer, and lateral surfaces of the second contact plug are in contact with the plurality of gate spacers in order to provide improved semiconductor device including a plurality of gates to improve gate control by increasing gate-channel coupling, and a plurality of contact structures with 
Regarding Claim 6, Zhou in view of Liaw, Cho, and Ernst discloses the semiconductor device of claim 3. Further, Zhou does not specifically disclose that each of the plurality of first sacrificial patterns is between a corresponding pair of the plurality of first semiconductor patterns or between a lowermost one of the plurality of first semiconductor patterns and the impurity region.
However, Ernst teaches forming a field effect transistor comprising a plurality of channels (Ernst, Fig. 6A, Col. 1, lines 7-8; Col. 2, lines 54-67; Col. 3, lines 1-51; Col. 5, lines 1-4; Col. 6, lines 65-67; Col. 7, lines1-57; Col. 10, lines 5-25) arranged in a direction perpendicular to a surface of the substrate, wherein the plurality of channels is made of a stack of alternating bars based on different semiconductor materials or different dopings (e.g., N-type or P-type doped silicon-based layers), and capable of providing a mechanical support and electrical conduction to form a single transistor channel and a having a profile to improve control of the conduction of the channels, the speed operation and consumption of the transistor, and also to improve integration density on the integrated circuit.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the semiconductor device of Zhou/Liaw/Cho/Ernst by forming a first active fin as a stack of alternating bars of Ernst based on different semiconductor materials to have each of the plurality of first sacrificial patterns that is between a corresponding pair of the plurality of first semiconductor patterns or between a lowermost one of the plurality of first semiconductor patterns and the impurity region in order to provide improved semiconductor device with improved control of the conduction of the channels, and also to improve the speed operation and consumption of the transistor, and integration density on the integrated circuit (Ernst, Col. 1, lines 7-8; Col. 2, lines 29-31; Col. 3, lines 8-51; Col. 5, lines 1-4; Col. 10, lines 5-25).
Regarding Claim 7, Zhou in view of Liaw, Cho, and Ernst discloses the semiconductor device of claim 6. Further, Zhou does not specifically disclose that the second active fin includes a plurality of second sacrificial patterns, each of the plurality of second sacrificial patterns being between a corresponding pair of the plurality of second semiconductor patterns or between a lowermost one of the 
However, Ernst teaches forming a field effect transistor comprising a plurality of channels (Ernst, Fig. 6A, Col. 1, lines 7-8; Col. 2, lines 54-67; Col. 3, lines 1-51; Col. 5, lines 1-4; Col. 6, lines 65-67; Col. 7, lines1-57; Col. 10, lines 5-25) arranged in a direction perpendicular to a surface of the substrate, wherein the plurality of channels is made of a stack of alternating bars based on different semiconductor materials or different dopings; specifically, the stack includes a plurality of first semiconductor materials, such as silicon, SiGe, optionally doped, and  a plurality of second semiconductor materials, such as Si, SiGe, optionally doped  (Ernst, Fig. 6A, Col. 3, lines 52-63);  and capable of providing a mechanical support and electrical conduction to form a single transistor channel and a having a profile to improve control of the conduction of the channels, the speed operation and consumption of the transistor, and also to improve integration density on the integrated circuit.
Further, it is known in the art of forming CMOS multiple channel transistors that is important to have the same etch selectivity ratio for the NMOS stack and the PMOS stack (as evidenced by Lee, ¶0013, ¶0015, ¶0035, ¶0046), and an etch rate of P-doped Si/SiGe layers (P-doped-SiGe/P-doped-Si) is substantially the same as an etch rate of N-doped Si/SiGe layers (N-doped-SiGe/N-doped-Si).
Thus, a person of ordinary skill in the art would recognize that using the stack of Ernst including an alternation of doped Si and SiGe bars would be advantageous to provide improved semiconductor device with improved control of the conduction of the channels, and improved integration density on the integrated circuit; and that forming the stacks including alternating bars based on different semiconductor materials, such as, P-doped Si/SiGe layers (P-doped-SiGe/P-doped-Si) or N-doped Si/SiGe layers (N-doped-SiGe/N-doped-Si) would be advantageous in forming CMOS devices because of similar etch selectivity ratios of such stacks.
Further, Cho teaches forming a contact plug (190) penetrating a semiconductor fin including a plurality of channel layers (121/126) (Cho, Fig. 13E, ¶0032, ¶0033, ¶0046-¶0048) separated by the plurality of support patterns (122/127); and Liaw teaches a plurality of contact structures (230/260) (Liaw, Figs. 3, 37, ¶0028, ¶0061-¶0062, ¶0068, ¶0072) including a contact plug (230) connected to the 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the semiconductor device of Zhou/Liaw/Cho/Ernst by forming a second active fin as a stack of alternating bars of Ernst based on different semiconductor materials, wherein the stack includes doped semiconductor materials (e.g., P-doped-SiGe/P-doped-Si or N-doped-SiGe/N-doped-Si)  to have the second active fin includes a plurality of second sacrificial patterns, each of the plurality of second sacrificial patterns being between a corresponding pair of the plurality of second semiconductor patterns or between a lowermost one of the plurality of second semiconductor patterns and the well region, and the connection pattern penetrates the plurality of second sacrificial patterns and is connected to the well region in order to provide improved semiconductor device with improved control of the conduction of the channels, and also to improve the speed operation and consumption of the transistor, and integration density on the integrated circuit; and to provide a plurality of contact structures with reduced parasitic resistance and to increase the on-current, and thus to improve the performance of the semiconductor device (Ernst, Col. 1, lines 7-8; Col. 2, lines 29-31; Col. 3, lines 8-51; Col. 5, lines 1-4; Col. 10, lines 5-25; Cho, ¶0003, ¶0005, ¶0007-¶0011, ¶0031-¶0037; Liaw, ¶0002, ¶0018, ¶0062, ¶0072-¶0073).
Regarding Claim 8, Zhou in view of Liaw, Cho, and Ernst discloses the semiconductor device of claim 7. Further, Zhou discloses that the first active fin (e.g., 232) comprised of a plurality of first semiconductor patterns (e.g., two semiconductor fins 232) (Zhou, Fig. 2, ¶0069, ¶0070) includes a first material (e.g., silicon) the same as that of the second active fin (212), but does not specifically disclose that the plurality of first semiconductor patterns include a first material the same as that of the plurality of second semiconductor patterns, the plurality of first sacrificial patterns include a second material the same as that of the plurality of second sacrificial patterns, and the first material is different from the second material.
However, Ernst teaches a stack including a plurality of channels (Ernst, Fig. 6A, Col. 1, lines 7-8; Col. 2, lines 54-67; Col. 3, lines 1-51; Col. 5, lines 1-4; Col. 6, lines 65-67; Col. 7, lines1-57; Col. 10, lines 5-25) and alternating semiconductor bars based on different semiconductor materials or different dopings; 
Further, it is known in the art of forming CMOS multiple channel transistors that is important to have the same etch selectivity ratio for the NMOS stack and the PMOS stack (as evidenced by Lee, ¶0013, ¶0015, ¶0035, ¶0046), and an etch rate of P-doped Si/SiGe layers (P-doped-SiGe/P-doped-Si) is substantially the same as an etch rate of N-doped Si/SiGe layers (N-doped-SiGe/N-doped-Si).
Thus, a person of ordinary skill in the art would recognize that using the stack of Ernst including an alternation of doped Si and SiGe bars would be advantageous to provide improved semiconductor device with improved control of the conduction of the channels, and improved integration density on the integrated circuit; and that forming the stacks including alternating bars based on different semiconductor materials, such as, P-doped Si/SiGe layers (P-doped-SiGe/P-doped-Si) or N-doped Si/SiGe layers (N-doped-SiGe/N-doped-Si) would be advantageous in forming CMOS devices because of similar etch selectivity ratios of such stacks.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the semiconductor device of Zhou/Liaw/Cho/Ernst by forming the first and second active fins as a stack of alternating bars of Ernst based on different semiconductor materials to have the plurality of first semiconductor patterns include a first material the same as that of the plurality of second semiconductor patterns, the plurality of first sacrificial patterns include a second material the same as that of the plurality of second sacrificial patterns, and the first material is different from the second material in order to provide improved semiconductor device with improved control of the conduction of the channels, and also to improve the speed operation and consumption of the transistor, and integration density on the integrated circuit (Ernst, Col. 1, lines 7-8; Col. 2, lines 29-31; Col. 3, lines 8-51; Col. 5, lines 1-4; Col. 10, lines 5-25).
Regarding Claim 10, Zhou in view of Liaw, Cho, and Ernst discloses the semiconductor device of claim 1. Further, Zhou discloses a plurality of first contact (27’) (Zhou, Fig. 2, ¶0078, ¶0079, ¶0112-¶0120); and an interlayer dielectric layer (28) between the first contact (27’), but does not specifically disclose that a plurality of first contact plugs connected to the first active fin; and an interlayer dielectric layer covering the first active fin and surrounding the plurality of first contact plugs, wherein the interlayer dielectric layer extends between the plurality of first contact plugs and contacts the first active fin. However, Liaw teaches a semiconductor device comprising a first active region (210B) (Liaw, Figs. 3, 37, ¶0028, ¶0072) and a second active region (210A), and a plurality of first contact plugs (e.g., 230) connected to the first active region (e.g., 210B), and a second contact plug (230) connected to the second active region (210A), and an interlayer dielectric layer (225) (Liaw, Figs. 3, 37, ¶0036) covering the first/second active regions (210A/210B) and surrounding the first/second contact plugs (230), wherein the interlayer dielectric layer (225) extends between the first/second contact plugs (230) and contacts the first/second active regions (210A/210B).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the semiconductor device of Zhou/Liaw/Cho/Ernst by forming contact structures to a well region by penetrating the first active patterns and the second active patterns and including semiconductor portion as taught by Liaw to have a plurality of first contact plugs connected to the first active fin; and an interlayer dielectric layer covering the first active fin and surrounding the plurality of first contact plugs, wherein the interlayer dielectric layer extends between the plurality of first contact plugs and contacts the first active fin in order to provide improved semiconductor device including a plurality of contact structures with reduced parasitic resistance and to increase the on-current, and thus to improve the performance of the semiconductor device (Liaw, ¶0002, ¶0018, ¶0062, ¶0072-¶0073).
Regarding Claim 11, Zhou in view of Liaw, Cho, and Ernst discloses the semiconductor device of claim 10. Further, Zhou does not specifically disclose the semiconductor device, further comprising: a second contact plug connected to the connection pattern; and a plurality of gate structures on the second active fin, wherein the second contact plug is between the plurality of gate structures, and the interlayer dielectric layer surrounds the second contact plug and the plurality of gate structures. However, Liaw teaches a plurality of contact structures (230/260) (Liaw, Figs. 3, 37, ¶0028, ¶0061-¶0062, ¶0068, ¶0072) 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the semiconductor device of Zhou/Liaw/Cho/Ernst by forming a plurality of gate structures and a plurality of contact structures to a well region by penetrating the active patterns and including a semiconductor portion as taught by Liaw to have the semiconductor device, further comprising: a second contact plug connected to the connection pattern; and a plurality of gate structures on the second active fin, wherein the second contact plug is between the plurality of gate structures, and the interlayer dielectric layer surrounds the second contact plug and the plurality of gate structures in order to provide improved semiconductor device including a plurality of gates to improve gate control by increasing gate-channel coupling, and a plurality of contact structures with reduced parasitic resistance and to increase the on-current, and thus to improve the performance of the semiconductor device (Liaw, ¶0002, ¶0018, ¶0062, ¶0072-¶0073).
Regarding Claim 12, Zhou in view of Liaw, Cho, and Ernst discloses the semiconductor device of claim 1. Further, Zhou does not specifically disclose that each of the plurality of first sacrificial patterns is between a corresponding pair of the plurality of first semiconductor patterns or between a lowermost one of the plurality of first semiconductor patterns and the impurity region, and the plurality of first sacrificial patterns include a material different from that of the plurality of first semiconductor patterns.
However, Ernst teaches forming a field effect transistor comprising a plurality of channels (Ernst, Fig. 6A, Col. 1, lines 7-8; Col. 2, lines 54-67; Col. 3, lines 1-51; Col. 5, lines 1-4; Col. 6, lines 65-67; Col. 7, lines1-57; Col. 10, lines 5-25) arranged in a direction perpendicular to a surface of the substrate, wherein the plurality of channels is made of a stack of alternating bars based on different semiconductor materials or different dopings (e.g., N-type or P-type doped silicon-based layers); specifically, the stack includes a plurality of first semiconductor materials, such as silicon, SiGe, optionally doped, and  a plurality of second semiconductor materials, such as Si, SiGe, optionally doped  (Ernst, Fig. 6A, Col. 3, lines 52-63); and capable of providing a mechanical support and electrical conduction to form a single 
Further, it is known in the art of forming CMOS multiple channel transistors that is important to have the same etch selectivity ratio for the NMOS stack and the PMOS stack (as evidenced by Lee, ¶0013, ¶0015, ¶0035, ¶0046), and an etch rate of P-doped Si/SiGe layers (P-doped-SiGe/P-doped-Si) is substantially the same as an etch rate of N-doped Si/SiGe layers (N-doped-SiGe/N-doped-Si).
Thus, a person of ordinary skill in the art would recognize that using the stack of Ernst including an alternation of doped Si and SiGe bars would be advantageous to provide improved semiconductor device with improved control of the conduction of the channels, and improved integration density on the integrated circuit; and that forming the stacks including alternating bars based on different semiconductor materials, such as, P-doped Si/SiGe layers (P-doped-SiGe/P-doped-Si) or N-doped Si/SiGe layers (N-doped-SiGe/N-doped-Si) would be advantageous in forming CMOS devices because of similar etch selectivity ratios of such stacks.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the semiconductor device of Zhou/Liaw/Cho/Ernst by forming a first active fin as a stack of alternating bars of Ernst based on different semiconductor materials to have each of the plurality of first sacrificial patterns is between a corresponding pair of the plurality of first semiconductor patterns or between a lowermost one of the plurality of first semiconductor patterns and the impurity region, and the plurality of first sacrificial patterns include a material different from that of the plurality of first semiconductor patterns in order to provide improved semiconductor device with improved control of the conduction of the channels, and also to improve the speed operation and consumption of the transistor, and integration density on the integrated circuit (Ernst, Col. 1, lines 7-8; Col. 2, lines 29-31; Col. 3, lines 8-51; Col. 5, lines 1-4; Col. 10, lines 5-25).
With respect to Claim 13, Zhou discloses a semiconductor device (Zhou, Fig. 2, ¶0002-¶0003, ¶0008-¶0019, ¶0069-¶0122), comprising:
       a well region (e.g., 211) (Zhou, Fig. 2, ¶0069, ¶0076, ¶0077, ¶0081) in a substrate (e.g., 20);

       a first active fin (e.g., 232) (Zhou, Fig. 2, ¶0069, ¶0070, ¶0076, ¶0077) on the impurity region (e.g., 231) and including a plurality of first semiconductor patterns (e.g., two semiconductor fins 232) (Zhou, Fig. 2, ¶0069, ¶0070);
       a second active fin (e.g., 212) (Zhou, Fig. 2, ¶0069, ¶0070, ¶0076, ¶0077) on the well region (e.g., 211); 
       a third active fin (e.g., 222) (Zhou, Fig. 2, ¶0069, ¶0070, ¶0076, ¶0077) on the substrate (20); 
       a first connection pattern (e.g., 27’) (Zhou, Fig. 2, ¶0078, ¶0117) on the second active fin (212) and connected to the well region (211),
      a second connection pattern (e.g., 27’) (Zhou, Fig. 2, ¶0078, ¶0117) on the third active fin (222) and connected to the substrate (20), wherein
      the substrate (e.g., the substrate 20 includes the second region 221 having the same conductivity type as the third region 231) (Zhou, Fig. 2, ¶0069, ¶0076, ¶0077, ¶0081), the impurity region (e.g., 231), and the plurality of first semiconductor patterns (e.g., dopant implantation is performed on the first active fins and the corresponding region 231 to form an emitter region of the first conductivity type, that is P-type) (Zhou, Fig. 2, ¶0069, ¶0070, ¶0084, ¶0087) include impurities having a first conductivity type (e.g., P-type), and
      the well region (e.g., 211) (Zhou, Fig. 2, ¶0069, ¶0076, ¶0077) includes impurities having a second conductivity type (e.g., N-type) different from the first conductivity type,
      the first active fin (e.g., 232).
Further, Zhou does not specifically disclose that (1) a first active fin including a plurality of first sacrificial patterns, the plurality of first semiconductor patterns and the plurality of first sacrificial patterns being alternatively stacked in a first direction perpendicular to a top surface of the substrate; a second active fin including a plurality of second semiconductor patterns, the plurality of second semiconductor patterns being spaced apart from each other in the first direction; a third active fin including a plurality of third semiconductor patterns, the plurality of third semiconductor patterns being spaced apart from each 
Regarding (1), Ernst teaches forming a field effect transistor comprising a plurality of channels (Ernst, Fig. 6A, Col. 1, lines 7-8; Col. 2, lines 54-67; Col. 3, lines 1-51; Col. 5, lines 1-4; Col. 6, lines 65-67; Col. 7, lines1-57; Col. 10, lines 5-25) arranged in a direction perpendicular to a surface of the substrate, wherein the plurality of channels is made of a stack of alternating bars based on different semiconductor materials or different dopings (e.g., N-type or P-type doped silicon-based layers); specifically, the stack includes a plurality of first semiconductor materials, such as silicon, SiGe, optionally doped, and  a plurality of second semiconductor materials, such as Si, SiGe, optionally doped  (Ernst, Fig. 6A, Col. 3, lines 52-63);  and capable of providing a mechanical support and electrical conduction to form a single transistor channel and a having a profile to improve control of the conduction of the channels, the speed operation and consumption of the transistor, and also to improve integration density on the integrated circuit.
Further, it is known in the art of forming CMOS multiple channel transistors that is important to have the same etch selectivity ratio for the NMOS stack and the PMOS stack (as evidenced by Lee, ¶0013, ¶0015, ¶0035, ¶0046), and an etch rate of P-doped Si/SiGe layers (P-doped-SiGe/P-doped-Si) is substantially the same as an etch rate of N-doped Si/SiGe layers (N-doped-SiGe/N-doped-Si).
Thus, a person of ordinary skill in the art would recognize that using the stack of Ernst including an alternation of doped Si and SiGe bars would be advantageous to provide improved semiconductor device with improved control of the conduction of the channels, and improved integration density on the integrated circuit; and that forming the stacks including alternating bars based on different semiconductor materials, such as, P-doped Si/SiGe layers (P-doped-SiGe/P-doped-Si) or N-doped Si/SiGe layers (N-doped-SiGe/N-doped-Si) would be advantageous in forming CMOS devices because of similar etch selectivity ratios of such stacks.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the semiconductor device of Zhou by forming a first active fin, a second active fin, and a third active fin of Zhou as a stack of alternating bars of Ernst based on different semiconductor 
Regarding (2), Cho teaches forming a semiconductor device (Cho, Fig. 13E, ¶0003, ¶0005, ¶0007-¶0011, ¶0031-¶0049) that comprises a semiconductor fin protruding from the substrate in a first direction, wherein the active fin includes a plurality of active patterns arranged in the first direction, and separated from each other by the plurality of support patterns to form a three-dimensional structure to increase the density of the integrated circuit with smaller transistors while maintaining the improved performance of the transistors; specifically, the active fin includes a plurality of semiconductor patterns (e.g., 121/126) (Cho, Fig. 13E, ¶0032, ¶0033, ¶0046-¶0049) that are spaced apart from each other in a direction perpendicular to a top surface of the substrate (100), and a contact structure (190) penetrating the semiconductor fin.
Further, Liaw teaches a semiconductor device (200) (Liaw, Figs. 3, 37, ¶0002, ¶0017-¶0022, ¶0026, ¶0028, ¶0032-¶0033, ¶0061-¶0073) comprising a plurality of gates to improve gate control by increasing gate-channel coupling, and a channel region including multiple vertically stacked active patterns (e.g., 210A/210B, nanostructures, nanosheets, or nanowires), wherein vertically stacked active patterns (e.g., 210A/210B) are formed on a well region (e.g., 202P and 202N) (Liaw, Figs. 3, 37, ¶0021) formed in a substrate (201), and a contact structure (260/230) (Liaw, Figs. 3, 37, ¶0061-¶0062, ¶0068, ¶0072) to a well region (e.g., 202P/202N) is formed such that a plurality of connection patterns (e.g., 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the semiconductor device of Zhou/Ernst by forming a plurality semiconductor fins including a plurality of semiconductor patterns arranged in the first direction perpendicular to a top surface of the substrate, and a connection structure penetrating the semiconductor fin as taught by Cho, wherein  connection structure comprises a first connection pattern penetrating the second semiconductor patterns and a second connection pattern penetrating the third semiconductor patterns to have the semiconductor device, wherein a first connection pattern penetrating the second active fin; a second connection pattern penetrating the third active fin in order to provide a three-dimensional structure with multiple channel regions to increase the density of the integrated circuit with smaller transistors while maintaining the improved performance of the transistors; and to provide a plurality of contact structures with reduced parasitic resistance and to increase the on-current, and thus to improve the performance of the semiconductor device (Cho, ¶0003, ¶0005, ¶0007-¶0011, ¶0031-¶0037; Liaw, ¶0002, ¶0018, ¶0062, ¶0072-¶0073).
Regarding Claim 14, Zhou in view of Liaw, Cho, and Ernst discloses the semiconductor device of claim 13. Further, Zhou does not specifically disclose that the first connection pattern includes impurities having the second conductivity type, and the second connection pattern includes impurities having the first conductivity type. However, Liaw teaches forming a contact structure (260/230) (Liaw, Figs. 3, 37, ¶0061-¶0062, ¶0068, ¶0072) to a well region (e.g., 202P and 202N) that penetrates vertically stacked active patterns (e.g., 210A), wherein the contact structure (260/230) includes a semiconductor connection pattern (260) including material and dopants (e.g., p-type dopants or n-type dopants) (Liaw, Fig. 37, ¶0062, ¶0072) to achieve the desired tensile or compressive stress in the channel region, and directly contacts at least the top semiconductor layer so as to reduce parasitic resistance and to increase the on-current , and thus to improve the performance of the semiconductor device.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the semiconductor device of Zhou/Liaw/Cho/Ernst by forming a plurality of 
Regarding Claim 15, Zhou in view of Liaw, Cho, and Ernst discloses the semiconductor device of claim 13. Further, Zhou does not specifically disclose that each of the plurality of first sacrificial patterns is between a corresponding pair of the plurality of first semiconductor patterns or between a lowermost one of the first semiconductor patterns and the impurity region, and the plurality of first sacrificial patterns include a material different from that of the plurality of first semiconductor patterns. However, Ernst teaches forming a field effect transistor comprising a plurality of channels (Ernst, Fig. 6A, Col. 1, lines 7-8; Col. 2, lines 54-67; Col. 3, lines 1-51; Col. 5, lines 1-4; Col. 6, lines 65-67; Col. 7, lines1-57; Col. 10, lines 5-25) arranged in a direction perpendicular to a surface of the substrate, wherein the plurality of channels is made of a stack of alternating bars based on different semiconductor materials or different dopings (e.g., N-type or P-type doped silicon-based layers), such that a plurality of sacrificial patterns (e.g., B2/B4/B6/B8, semiconductive bars having a reduced width to provide a mechanical support are interpreted as sacrificial layers) (Ernst, Fig. 6A, Col. 7, lines 35-57) is formed between adjacent channel layers (e.g., B1/B3/B5/B7) and is capable of providing a mechanical support for the channel layers, wherein the stack includes a first semiconductor material and a second semiconductor material with a doping different form that of the first semiconductor material (Ernst, Fig. 6A, Col. 3, lines 34-51; Col. 10, lines 5-25).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the semiconductor device of Zhou/Liaw/Cho/Ernst by forming a first active fin, a second active fin, and a third active fin of Zhou as a stack of alternating bars of Ernst based on different semiconductor materials to have each of the plurality of first sacrificial patterns is between a corresponding pair of the plurality of first semiconductor patterns or between a lowermost one of the first semiconductor patterns and the impurity region, and the plurality of first sacrificial patterns include a 
Regarding Claim 16, Zhou in view of Liaw, Cho, and Ernst discloses the semiconductor device of claim 15. Further, Zhou discloses a plurality of first contact (27’) (Zhou, Fig. 2, ¶0078, ¶0079, ¶0112-¶0120); and an interlayer dielectric layer (28) between the first contact (27’), but does not specifically disclose that a plurality of first contact plugs connected to the first active fin; and an interlayer dielectric layer covering the first active fin and surrounding the plurality of first contact plugs, wherein the interlayer dielectric layer extends between the plurality of first contact plugs and contacts the first active fin. However, Liaw teaches a semiconductor device comprising a first active region (210B) (Liaw, Figs. 3, 37, ¶0028, ¶0072) and a second active region (210A), and a plurality of first contact plugs (e.g., 230) connected to the first active region (e.g., 210B), and a second contact plug (230) connected to the second active region (210A), and an interlayer dielectric layer (225) (Liaw, Figs. 3, 37, ¶0036) covering the first/second active regions (210A/210B) and surrounding the first/second contact plugs (230), wherein the interlayer dielectric layer (225) extends between the first/second contact plugs (230) and contacts the first/second active regions (210A/210B).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the semiconductor device of Zhou/Liaw/Cho/Ernst by forming a plurality of contact structures to well regions by penetrating the first active patterns and the second active patterns and including semiconductor portion as taught by Liaw to have a plurality of first contact plugs connected to the first active fin; and an interlayer dielectric layer covering the first active fin and surrounding the plurality of first contact plugs, wherein the interlayer dielectric layer extends between the plurality of first contact plugs and contacts the first active fin in order to provide improved semiconductor device including a plurality of contact structures with reduced parasitic resistance and to increase the on-current, and thus to improve the performance of the semiconductor device (Liaw, ¶0002, ¶0018, ¶0062, ¶0072-¶0073).
Regarding Claim 17, Zhou in view of Liaw, Cho, and Ernst discloses the semiconductor device of claim 16. Further, Zhou does not specifically disclose the semiconductor device, further comprising: a 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the semiconductor device of Zhou/Liaw/Cho/Ernst by forming a plurality of gate structures and a plurality of contact structures to a well region by penetrating the active patterns and including a semiconductor portion as taught by Liaw to have the semiconductor device, further comprising: a second contact plug connected to the first connection pattern; and a plurality of first gate structures on the second active fin, wherein the second contact plug is between the plurality of first gate structures in order to provide improved semiconductor device including a plurality of gates to improve gate control by increasing gate-channel coupling, and a plurality of contact structures with reduced parasitic resistance and to increase the on-current, and thus to improve the performance of the semiconductor device (Liaw, ¶0002, ¶0018, ¶0062, ¶0072-¶0073).
Regarding Claim 18, Zhou in view of Liaw, Cho, and Ernst discloses the semiconductor device of claim 17. Further, Zhou discloses a third contact (27’) on the third active fin (e.g., 222) (Zhou, Fig. 2, ¶0069, ¶0070, ¶0076, ¶0077), but does not specifically disclose the semiconductor device, further comprising: a third contact plug connected to the second connection pattern; and a plurality of second gate structures on the third active fin, wherein the third contact plug is between the plurality of second gate structures. However, Liaw teaches a plurality of contact structures (230/260) (Liaw, Figs. 3, 37, ¶0028, ¶0061-¶0062, ¶0068, ¶0072) including a contact plug (230) connected to the connection pattern (260), and a plurality of gate structures (255) on the first/second active regions (210A/210B), wherein the contact plug (230) is between the gate structures (255), and the interlayer dielectric layer (225) (Liaw, Fig. 37, ¶0036, ¶0039, ¶0072) surrounds the contact plug (230) and the gate structures (255).

Regarding Claim 19, Zhou in view of Liaw, Cho, and Ernst discloses the semiconductor device of claim 18. Further, Zhou does not specifically disclose that each of the plurality of first gate structures and the plurality of second gate structures includes, a gate electrode, and a plurality of gate spacers on opposite lateral surfaces of the gate electrode, the second contact plug is in contact with corresponding ones of the plurality of gate spacers of the first gate structures, and the third contact plug is in contact with corresponding ones of the plurality of gate spacers of the plurality of second gate structures. However, Liaw teaches forming a plurality of contact structures (e.g., 230/260) (Liaw, Fig. 37, ¶0072), and a plurality of gate structures (255) (Liaw, Figs. 3, 37, ¶0038-¶0041, ¶0072) to improve gate control by increasing gate-channel coupling, wherein each of the gate structures (255) includes: a gate electrode; and a plurality of gate spacers (220) on opposite lateral surfaces of the gate electrode, wherein lateral surfaces of the contact plugs (e.g., the upper portion 260U of the contact structure) are in contact with the gate spacers (220), and wherein the contact structures (e.g., 260U) directly contacts at least the top semiconductor layer (210A) so as to reduce parasitic resistance and to increase the on-current, and thus to improve the performance of the semiconductor device.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the semiconductor device of Zhou/Liaw/Cho/Ernst by forming a plurality of gate structures and a plurality of contact structures to a well region by penetrating the active patterns and including a semiconductor portion as taught by Liaw to have the semiconductor device, wherein each of 
With respect to Claim 21, Zhou discloses a semiconductor device (Zhou, Fig. 2, ¶0002-¶0003, ¶0008-¶0019, ¶0069-¶0122), comprising:
       a well region (e.g., 211) (Zhou, Fig. 2, ¶0069, ¶0076, ¶0077, ¶0081) in a substrate (e.g., 20);
       an impurity region (e.g., 231) (Zhou, Fig. 2, ¶0069, ¶0076, ¶0077) in the well region (e.g., 211);
       a first active fin (e.g., 232) (Zhou, Fig. 2, ¶0069, ¶0070, ¶0076, ¶0077) on the impurity region (e.g., 231), the first active fin (e.g., 232) includes a plurality of first semiconductor patterns (e.g., two semiconductor fins 232) (Zhou, Fig. 2, ¶0069, ¶0070);              
        a plurality of first contacts (27’) (Zhou, Fig. 2, ¶0078, ¶0079), and
       an interlayer dielectric layer (28) (Zhou, Fig. 2, ¶0078, ¶0079, ¶0112-¶0120) covering the first active fin (e.g., 232) and surrounding the plurality of first contacts (27’), wherein
         the substrate (e.g., the substrate 20 includes the second region 221 having the same conductivity type as the third region 231) (Zhou, Fig. 2, ¶0069, ¶0076, ¶0077, ¶0081), the impurity region (e.g., 231), the plurality of first semiconductor patterns (e.g., two semiconductor fins 232) include impurities (e.g., dopant implantation is performed on the first active fins and the corresponding region 231 to form an emitter region of the first conductivity type, that is P-type) (Zhou, Fig. 2, ¶0069, ¶0070, ¶0084, ¶0087) having a first conductivity type (e.g., P-type),

      the interlayer dielectric layer (28) (Zhou, Fig. 2, ¶0078, ¶0079, ¶0112-¶0120) extends between the plurality of first contacts (27’) and contacts the first active fin (e.g., 232) (Zhou, Fig. 2, ¶0069, ¶0070, ¶0076, ¶0077).
Further, Zhou does not specifically disclose that (1) the first active fin includes a plurality of first semiconductor patterns and a plurality of first sacrificial patterns that are alternately stacked in a first direction perpendicular to a top surface of the substrate; the plurality of first sacrificial patterns include impurities a first conductivity type; (2) a plurality of first contact plugs on the first active fin; an interlayer dielectric layer surrounding the plurality of first contact plugs; the interlayer dielectric layer extends between the plurality of first contact plugs.
Regarding (1), Ernst teaches forming a field effect transistor comprising a plurality of channels (Ernst, Fig. 6A, Col. 1, lines 7-8; Col. 2, lines 54-67; Col. 3, lines 1-51; Col. 5, lines 1-4; Col. 6, lines 65-67; Col. 7, lines1-57; Col. 10, lines 5-25) arranged in a direction perpendicular to a surface of the substrate, wherein the plurality of channels is made of a stack of alternating bars based on different semiconductor materials or different dopings (e.g., N-type or P-type doped silicon-based layers); specifically, the stack includes a plurality of first semiconductor materials, such as silicon, SiGe, optionally doped, and  a plurality of second semiconductor materials, such as Si, SiGe, optionally doped  (Ernst, Fig. 6A, Col. 3, lines 52-63);  and capable of providing a mechanical support and electrical conduction to form a single transistor channel and a having a profile to improve control of the conduction of the channels, the speed operation and consumption of the transistor, and also to improve integration density on the integrated circuit.
Further, it is known in the art of forming CMOS multiple channel transistors that is important to have the same etch selectivity ratio for the NMOS stack and the PMOS stack (as evidenced by Lee, ¶0013, ¶0015, ¶0035, ¶0046), and an etch rate of P-doped Si/SiGe layers (P-doped-SiGe/P-doped-Si) is substantially the same as an etch rate of N-doped Si/SiGe layers (N-doped-SiGe/N-doped-Si).

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the semiconductor device of Zhou by forming a first active fin of Zhou as a stack of alternating bars of Ernst based on different semiconductor materials, wherein the stack includes doped semiconductor materials (e.g., P-doped-SiGe/P-doped-Si or N-doped-SiGe/N-doped-Si) to have the first active fin includes a plurality of first semiconductor patterns and a plurality of first sacrificial patterns that are alternately stacked in a first direction perpendicular to a top surface of the substrate; the plurality of first sacrificial patterns include impurities a first conductivity type in order to provide improved semiconductor device with improved control of the conduction of the channels, and also to improve the speed operation and consumption of the transistor, and integration density on the integrated circuit (Ernst, Col. 1, lines 7-8; Col. 2, lines 29-31; Col. 3, lines 8-51; Col. 5, lines 1-4; Col. 10, lines 5-25).
Regarding (2), Cho teaches forming a semiconductor device (Cho, Fig. 13E, ¶0003, ¶0005, ¶0007-¶0011, ¶0031-¶0049) that comprises a semiconductor fin protruding from the substrate in a first direction, wherein the active fin includes a plurality of active patterns arranged in the first direction, and separated from each other by the plurality of support patterns to form a three-dimensional structure to increase the density of the integrated circuit with smaller transistors while maintaining the improved performance of the transistors; specifically, the active fin includes a plurality of semiconductor patterns (e.g., 121/126) (Cho, Fig. 13E, ¶0032, ¶0033, ¶0046-¶0049) that are spaced apart from each other in a direction perpendicular to a top surface of the substrate (100), and a contact structure (190) penetrating the semiconductor fin, wherein an interlayer dielectric layer (180) surrounding the contact structure (190).
Further, Liaw teaches a semiconductor device (200) (Liaw, Figs. 3, 37, ¶0002, ¶0017-¶0022, ¶0026, ¶0028, ¶0032-¶0033, ¶0061-¶0073) comprising a plurality of gates to improve gate control by 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the semiconductor device of Zhou/Ernst by forming a semiconductor fin including a plurality of semiconductor patterns arranged in the first direction perpendicular to a top surface of the substrate and a contact plug on the semiconductor fin as taught by Cho, and forming a plurality of contact plugs penetrating the semiconductor active patterns as taught by Liaw to have the semiconductor device, wherein a plurality of first contact plugs on the first active fin; an interlayer dielectric layer surrounding the plurality of first contact plugs; the interlayer dielectric layer extends between the plurality of first contact plugs in order to provide a three-dimensional structure with multiple channel regions to increase the density of the integrated circuit with smaller transistors while maintaining the improved performance of the transistors; and to provide a plurality of contact structures with reduced parasitic resistance and to increase the on-current, and thus to improve the performance of the semiconductor device (Cho, ¶0003, ¶0005, ¶0007-¶0011, ¶0031-¶0037; Liaw, ¶0002, ¶0018, ¶0062, ¶0072-¶0073).
Response to Arguments
Applicant's arguments filed 11/23/2021 have been fully considered but they are not persuasive.
In response to Applicant’s arguments that “the additional teachings of Ernst fail to remedy the deficiencies of Zhou in view of Liaw and Cho” and “Ernst merely discloses doped semiconductor material layer (e.g., bars B1, B3, B5, B7, B9) and undoped semiconductor material layers or insulating material layers (e.g., Bars B2, B4, B6, B8) that are alternately stacked with each other. In contrast, claim 1 specifically requires "the plurality of first semiconductor patterns, and the plurality of first sacrificial patterns include impurities having a first conductivity type….Bars B2, B4, B6, B8…can include a 
Further, it is known in the art of forming CMOS multiple-channel transistors that is important to have the same etch selectivity ratio for the NMOS stack and the PMOS stack (as evidenced by Lee, ¶0013, ¶0015, ¶0035, ¶0046), and an etch rate of P-doped Si/SiGe layers (P-doped-SiGe/P-doped-Si) is substantially the same as an etch rate of N-doped Si/SiGe layers (N-doped-SiGe/N-doped-Si).
Thus, a person of ordinary skill in the art would recognize that uisng the stack of Ernst including an alternation of doped Si and SiGe bars would be advantageous to provide improved semiconductor device with improved control of the conduction of the channels, and improved integration density on the integrated circuit; and that forming the stacks including alternating bars based on different semiconductor materials, such as, P-doped Si/SiGe layers (P-doped-SiGe/P-doped-Si) or N-doped Si/SiGe layers (N-doped-SiGe/N-doped-Si) would be advantageous in forming CMOS devices because of similar etch selectivity ratios of such stacks.
As stated in MPEP § 2143.02, if there is a reason to modify the prior art to achieve the claimed invention, the claims are obvious provided there is also a reasonable expectation of success.  
Based on Ernst’s teaching of the stack including an alternation of Si and SiGe bars, including doped semiconductor layers, and the knowledge generally available in the art, a person of ordinary skill in the art would reasonably have predicted that using the stack of Ernst including an alternation of different semiconductor materials (e.g., Si and SiGe bars) but similarly doped would result in a stack of semiconductor layers within the scope of the claims, including the plurality of first semiconductor patterns 
Regarding dependent claims 2-8, 10-12, 14-19 which depend on the independent Claim 1 and 13, the Examiner respectfully submits that the applicant’s arguments with respect to dependent claims are not persuasive for the above reasons, thus, the rejections of the dependent claims are sustained.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATALIA GONDARENKO whose telephone number is (571)272-2284. The examiner can normally be reached 9:30 AM-7:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on 571-272-1731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/NATALIA A GONDARENKO/Primary Examiner, Art Unit 2891